Citation Nr: 1815356	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and C. W.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans Law Judge in January 2017.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further development before a decision may be made on the merits.  

The Veteran attended a VA examination for his back disability in June 2010.  There, the examiner opined that the Veteran's current low back strain is not caused by or a result of a low back strain due to his job as a truck driver during his military service.  The examiner's rationale stated that the Veteran had one minor episode of back pain in 1970 while on active duty, which resolved "without residual."  The examiner stated that the current low back pain started in 2003, and there are not temporal or symptomatic connections to low back pain while the Veteran was on active duty based on interview with the Veteran and service medical records.  The Board finds the examination and opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board notes that the June 2010 opinion does not conform to the appropriate legal standard of "at least as likely as not."  Further, the examiner notes that the Veteran's back pain began in 2003.  However, the examiner does not otherwise reflect that the Veteran contended that his back pain began in 2003, and the examiner does not address the Veteran's contention that his back pain began in service, and has continued since service.  Further, the examiner indicates that the current disability is not a result of the Veteran's job as a truck driver.  However, the Veteran does not contend that his duties as a truck driver caused his back pain, but that it is caused by a specific in-service event while driving a jeep.  As such, a new VA opinion is necessary to adequately address the Veteran's contentions as to onset.  

Accordingly, the case is REMANDED for the following action:

1.  In coordination with the Veteran, obtain any outstanding relevant VA and/or private medical evidence related to a back disability since service.  

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any identified records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Forward the record, to include a copy of this Remand, to the VA examiner who provided the June 2010 examination and opinion, or if that examiner is unavailable, to another suitably qualified examiner, for an addendum medical opinion to address the etiology of the Veteran's current back disability.  The record must be made available for review and the examiner must indicate that a review was completed.  Following review of the entire record, to include consideration of the Veteran's statements as to the time and circumstances of onset of back symptoms, please address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current back disability was incurred in, caused by, or otherwise related to service.

3. After completion of the above, review the expanded record, including the evidence entered since the last supplemental statement of the case, and determine whether service connection may be granted for any back disability.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




